DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 06/04/2021 and 10/07/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “generating a priority data retrieval ordering for retrieving the first risk data from the set of particular risk data to eliminate the at least one of the plurality of evaluation paths in a faster time than other possible data retrieval orderings for retrieving the set of particular risk data,” in lines 18-21 of the claim.  The limitation “in a faster time than other possible data retrieval orderings” renders the claim indefinite.  It is not defined by the claim, the specification does not provide a standard for ascertaining what other possible data retrieval orderings the time is faster than, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 9 and 15 have similar limitations found in claim 1 above, and therefore are rejected by the same rationale.
Claims 2-8, 10-14, and 16-20 are rejected due to their dependency to a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 7-9, 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,949,853. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims speak to receiving a request to evaluate a risk source, initiating a first data retrieval thread, initiating a second data evaluation thread, determining first risk data from a set of risk data is required by a first risk evaluation sub-process, generating a priority data retrieval ordering, causing the first data retrieval thread to retrieve the set of risk data, providing the first risk data the second data evaluation thread, determining at least one of the plurality of evaluation paths is eliminated, and servicing the request to evaluate the risk source without retrieval of a subset of the risk data.

Regarding claim 1, the language of this claim can be found within claim 1 of U.S. Patent 10,949,853.  Claim 1 of U.S. Patent 10,949,853 teaches limitations omitted from claim 1 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired. See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

Regarding claim 2, the language of this claim can be found within claim 8 of U.S. Patent 10,949,853.  Claim 8 of U.S. Patent 10,949,853 teaches limitations omitted from claim 2 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired. See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

Regarding claim 7, the language of this claim can be found within claim 4 of U.S. Patent 10,949,853.

Regarding claim 8, the language of this claim can be found within claim 5 of U.S. Patent 10,949,853.

Regarding claim 9, the language of this claim can be found within claim 18 of U.S. Patent 10,949,853.  Claim 18 of U.S. Patent 10,949,853 teaches limitations omitted from claim 9 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired. See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

Regarding claim 11, the language of this claim can be found within claim 8 of U.S. Patent 10,949,853.  Claim 8 of U.S. Patent 10,949,853 teaches limitations omitted from claim 11 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired. See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

Regarding claim 15, the language of this claim can be found within claim 11 of U.S. Patent 10,949,853.  Claim 11 of U.S. Patent 10,949,853 teaches limitations omitted from claim 15 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired. See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

Regarding claim 19, the language of this claim can be found within claim 8 of U.S. Patent 10,949,853.  Claim 8 of U.S. Patent 10,949,853 teaches limitations omitted from claim 19 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired. See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

Claims 3, 10, 12, 18, and 20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,949,853 in view of US 20140173258 A1 (“Fahs”).
Regarding claim 3, U.S. Patent 10,949,853 discloses all of the claim limitations of claim 3 except the limitations of executing the second data evaluation thread when there is at least a portion, but not a complete amount, of the first risk data available.  Fahs teaches executing the second data evaluation thread when there is at least a portion, but not a complete amount, of the first risk data available at least at [0009] and [0086]-[0091], disclosing retrieving and storing a portion of data and executing the thread.  From the teaching of Fahs, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the execution of the thread of U.S. Patent 10,949,853 by executing when there is a portion but not a complete amount of the data available using the technique of executing a thread with a portion of the data as taught by Fahs, in order to increase efficiency (See Fahs at least at [0009]-[0010]).

Regarding claim 10, U.S. Patent 10,949,853 discloses all of the claim limitations of claim 10 except the limitations of the parallel execution includes the first data retrieval thread loading data at a same time the second data evaluation thread is evaluating already loaded data.  Fahs teaches the parallel execution includes the first data retrieval thread loading data at a same time the second data evaluation thread is evaluating already loaded data at least at [0009], [0030]-[0031],  and [0086]-[0091], disclosing storing the portion of data during execution of threads within a thread group.  From the teaching of Fahs, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the execution of the thread of U.S. Patent 10,949,853 by including the first data retrieval thread loading data at a same time the second data evaluation thread is evaluating already loaded data as taught by Fahs, in order to increase efficiency (See Fahs at least at [0009]-[0010]).

Claim 12 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 18 has similar limitations found in claim 10 above, and therefore is rejected by the same art and rationale.

Claim 20 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claims 4, 13, and 16-17 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,949,853 in view of US 20120197781 A1 (“Valetutti”).
Regarding claim 4, U.S. Patent 10,949,853 discloses all of the claim limitations of claim 4 except the limitations of servicing the request to evaluate the risk source based on a transaction amount of an electronic transaction corresponding to an electronic transaction service, wherein the risk source comprises the electronic transaction.  Valetutti discloses servicing the request to evaluate the risk source based on a transaction amount of an electronic transaction corresponding to an electronic transaction service, wherein the risk source comprises the electronic transaction at least at [0057], disclosing if a payment size is larger by a pre-determined percentage amount than sizes of payments made in the past, then the system may identify a payment hold risk pattern.  From the teaching of Valetutti, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the evaluation of the risk source of the U.S. Patent 10,949,853 to be based on a transaction amount as taught by Valetutti, in order to mitigate financial losses that may result from identified risks (see Valetutti at least at [0002]-[0004]).

Claim 13 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Regarding claim 16, U.S. Patent 10,949,853 discloses all of the claim limitations of claim 16 except the limitations of servicing the request comprises assigning a risk score to the electronic transaction, wherein the electronic transaction is approved or denied based on the assigned risk score.  Valetutti discloses of servicing the request comprises assigning a risk score to the electronic transaction, wherein the electronic transaction is approved or denied based on the assigned risk score at least at [0054] and [0037], disclosing classifying a transaction as excluded from being updated based on the risk associated with the transaction being below a certain risk threshold.  From the teaching of Valetutti, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify U.S. Patent 10,949,853 to assign a risk score to the transaction where the transaction is approved or denied based on the risk score, as taught by Valetutti, in order to mitigate financial losses that may result from identified risks (see Valetutti at least at [0002]-[0004]).

Regarding claim 17, U.S. Patent 10,949,853 and Valetutti discloses all of the claim limitations of claim 17, and Valetutti further discloses the limitations of assigning the risk score is based on one or more of a location of a computing device making the request, a network address of the computing device, an amount of the electronic transaction, a funding source for the electronic transaction, a device type of the computing device, external information from a source other than an electronic transaction service used to conduct the electronic transaction, or account information related to a user account of the electronic transaction service via which the request has been made at least at [0057], disclosing if a payment size is larger by a pre-determined percentage amount than sizes of payments made in the past, then the system may identify a payment hold risk pattern.  From the teaching of Valetutti, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify U.S. Patent 10,949,853 to assign a score based on an amount of the electronic transaction, as taught by Valetutti, in order to mitigate financial losses that may result from identified risks (see Valetutti at least at [0002]-[0004]).

Claims 5 and 14 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,949,853 in view of US 10616196 B1 (“Khitrenovich”).
Regarding claim 5, U.S. Patent 10,949,853 discloses all of the claim limitations of claim 5 except the limitations of servicing the request to evaluate the risk source based on at least one of hardware information or software information for a host computing device making a login attempt for an electronic transaction service, wherein the risk source comprises the login attempt.  Khitrenovich discloses servicing the request to evaluate the risk source based on at least one of hardware information or software information for a host computing device making a login attempt for an electronic transaction service, wherein the risk source comprises the login attempt at least at col. 5, lines 19-45, disclosing assessing a risk that a particular transaction is fraudulent includes evaluating the number of login attempts.  From the teaching of Khitrenovich, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify U.S. Patent 10,949,853 to evaluate the risk source based on a login attempt for an electronic transaction service, as taught by Khitrenovich, in order to improve security of transactions (see Khitrenovich at least at col. 5, lines 19-45).

Claim 14 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Claim 6 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,949,853 in view of US 20140189835 A1 (“Umerley).
Regarding claim 6, U.S. Patent 10,949,853 discloses all of the claim limitations of claim 6 except the limitations of servicing the request to evaluate the risk source based on account-related information corresponding to a funding source linking request made via a host computing device, wherein the funding source linking request is to add a funding source to a user account of an electronic transaction service, wherein the risk source comprises the funding source linking request.  Umerley discloses servicing the request to evaluate the risk source based on account-related information corresponding to a funding source linking request made via a host computing device, wherein the funding source linking request is to add a funding source to a user account of an electronic transaction service, wherein the risk source comprises the funding source linking request at least at [0045], disclosing a user adding a payment method which to perform transactions with is identified as a higher risk transaction.  From the teaching of Umerley, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify U.S. Patent 10,949,853 to evaluate the risk source based on account-related information corresponding to a funding source linking request, as taught by Umerley, in order to improve efficiency of risk analysis and to reduce financial transaction risk (see Umerley at least at [0005]-[0007] and [0017]-[0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160086185 (“Akli) discloses a method of reducing financial fraud by operating artificial intelligence machines organized into parallel sets of predictive models. 
US 2018/0121323 (“Tucker”) discloses resource sharing among threads facilitated by a pause marker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694